      Case 7:19-cr-00497-NSR Document 191 Filed 02/26/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X

UNITED STATES OF AMERICA,

     -against-

NACHMAN HELBRANS, et al,                19 CR 497 (NSR)
(MATITYAU MOSHE MALKA)                  Reply Memorandum of Law

                      Defendant.

-------------------------------------x

      Defendant Matityau Moshe Malka respectfully submits this

Reply memorandum of law in further support of his pretrial

motions.

                                   Point I

     The State of Habitual Residence Remains the Critical Factor
In Determining Parental Rights Under The IPKCA


      The Government's primary arguments in response to the

defense multi-pronged motion to dismiss the IPKCA indictment

counts is grounded in the incorrect assumption that the state

of habitual residence is not a critical factor in determining

parental rights under the IPKCA. In the Government's view if

any Court in New York issues a Court order determining

parental rights; temporary, or permanent; on notice or ex-

parte; based upon truthful claims, or false claims; regardless

of circumstances; the issue of a child's place of habitual

residence becomes irrelevant for purposes of determining

whether a violation of IPKCA occurred. This position is simply

                                    1
     Case 7:19-cr-00497-NSR Document 191 Filed 02/26/21 Page 2 of 6



wrong on the law.

     At the outset, the Government's argument and

interpretation is grounded in a fundamental misinterpretation

of the IPKCA and the meaning of the term "State of Habitual

Residence" as used in the Hague Convention and applicable to

the IPKCA. It ignores the interaction and co-dependency of the

IPKCA and the Hague Convention on the Civil Aspects of

International Parental Child Abduction; and would make

meaningless 1204 (d) which provides that the IPKCA does not

detract from the Hague Convention international law statute.

     Further it ignores or minimizes key language in United

States v. Amer 110 F.3d 873 (2d Cir. 1997) and United States

v. Houtar, 980 F.3d 268 (2d Cir. 2020) concerning the

significance of the state of habitual residence of the

children in determining "parental rights" under the IPKCA and

also the legislative history of the IPKCA in which Congress

made clear that "'parental rights are to be determined in

reference to State law, in accordance with the Hague

Convention ... " (H.R.Rep. No. 103-390 at 4 [1993]).

     The IPKCA deals with international rather than intra-

state travel, criminalizing the removal or retention of a

child from one country to another. The Hague Convention on the

Civil Aspects of International Parental Child Abduction is an

international law statute addressing the same common problem


                                   2
     Case 7:19-cr-00497-NSR Document 191 Filed 02/26/21 Page 3 of 6



of the wrongful removal and retention of a child from one

country to another.    In this context when Article 3 of the

Hague Convention defines parental rights by "the law of the

State in which the child was habitually resident immediately

before removal or retention" [Art.3(a), Hague Convention]; it

is referencing any State which is a signatory to the Hague

convention, which would be a Nation State.

     Article 31 of the Hague convention provides:

     "In relation to a State which in matters of custody of
children has two or more systems of law applicable in different
territorial units -
     a) any reference to habitual residence in that State shall
be construed as referring to habitual residence in a territorial
unit of that State;
     b) any reference to the law of the State of habitual
residence shall be construed as referring to the law of the
territorial unit of that State where the child habitually
resides."

     There is nothing in the holding in United States v.

Zodhiates, 901 F.2d 137 (2nd. Cir. 2018), a case predating

Houtar, which detracts from the position that the children's

habitual residence is critical in determining whether

violation of a particular Court order can be the predicate for

IPKCA criminal liability, in the context of removal of a child

from one country to another.

     The appeal in Zodhiates involved primarily a jury charge

issue.   Zodhiates was convicted of conspiracy and substantive

violations of the IPKCA as a result of aiding and abetting the

removal of a 7 year old child from the United States to

                                   3
     Case 7:19-cr-00497-NSR Document 191 Filed 02/26/21 Page 4 of 6



Guatemala in order to obstruct the parental visitation rights

of a parent.

     The child at issue was born in the United States and at

the time of removal was a habitual resident of the State of

Virginia. The question in Zodhiates did not involve

international law or travel and/or competing orders and/or

custody/visitation claims between residents of Guatemala and

the United States. Rather it involved an intra-state travel

and full faith and credit issue.

     The Court visitation order that was violated was

initially issued in the State of Vermont. However, prior to

the removal of the child to Guatemala, a Court in the State of

habitual residence, Virginia, had issued an order recognizing

and giving full faith and credit to the Vermont Court order as

being controlling. So the order that was violated was in fact

an order recognized, adopted by and enforceable in the State

of habitual residence of the child.       Under Article 31 (c) of

the Hague convention, the order would be deemed "... the law

of the territorial unit of that State where the child

habitually resides." So the order at issue in Zodhiates,

unlike the Brooklyn Family Court ex parte temporary order at

issue in our case, would unambiguously be an enforceable order

under the terms of the Hague convention.

     In conclusion, the Government interpretation of the IPKCA


                                   4
     Case 7:19-cr-00497-NSR Document 191 Filed 02/26/21 Page 5 of 6



that the state of habitual residence becomes irrelevant if a

court order exists, regardless of the circumstances leading up

to the issuance of the Court order, detracts from the Hague

convention. This interpretation would encourage rather than

deter a parent from engaging in self-help, the very conduct

proscribed by the IPKCA and the Hague act; by encouraging a

parent to abduct and remove a child from a country of habitual

residence against the child's wishes and that of the other

parent; and seek by any means, a temporary custody order in a

transient state to legitimatize the parent's improper conduct.

                                  Point 2

     The Children Were Not Habitual Residents of New York When
     the Brooklyn Court Issued the Ex Parte Custody Order

     The Government alleges that the children at issue were

habitual residents of New York at the time of the alleged

statutory violation. The Government's position ignores the

undisputed material facts that the children had only a

limited, tenuous and temporal connection with New York at the

time of the alleged IPKCA violation. In any event, the

Government concedes that the children's habitual residence is

a question of fact. (Govt. brief, page 26).

                                  Point 3

           Count 4 Should Be Dismissed as a Matter of Law

     The Government's Memorandum of law in opposition (Govt.

brief, page 6) contains a single paragraph giving a cursory

                                   5
         Case 7:19-cr-00497-NSR Document 191 Filed 02/26/21 Page 6 of 6



description of the substance of there case against Mr. Malka

on this count. They allege essentially no material facts

establishing a prima facie case of an attempt to engage in

Parental Kidnapping in March 2019.

                                      Point 4

         There is no legal requirement for Malka to submit an

affidavit in support of the motion to suppress statements to

law enforcement on March 26, 2019, as the interrogation was

recorded in a clear and audible video/audio recording.

        WHEREFORE, for the reasons stated herein, as well as the

original motion filing and papers submitted by co-defendants'

counsel addressing common issues, the undersigned respectfully

requests that the Court grant the relief requested in the defense

motions together with such other and further relief as to the

Court may seem just and proper under the circumstances of this

case.

Port Chester, New York
February 26, 2021                    /S/ Joseph A. Vita
                                     ________________________________
                                     Joseph A. Vita
                                     Attorney for Matityau Moshe Malka




                                       6
